United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1418
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Alicia Ramirez-Medina

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                         Submitted: November 15, 2016
                           Filed: November 18, 2016
                                 [Unpublished]
                                 ____________

Before SHEPHERD, ARNOLD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

       Alicia Ramirez-Medina appeals the sentence that the district court1 imposed
after she pleaded guilty to a drug offense. Her counsel has moved to withdraw and


      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
filed a brief under Anders v. California, 386 U.S. 738 (1967), asserting that the court
imposed a procedurally flawed and substantively unreasonable sentence.

       Ramirez-Medina pleaded guilty after entering into a written plea agreement
containing an appeal waiver. We conclude that the appeal waiver is enforceable. See
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review of validity
and applicability of appeal waiver); United States v. Andis, 333 F.3d 886, 890-92 (8th
Cir. 2003) (en banc) (discussing enforcement of appeal waivers). Furthermore, we
have independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988),
and have found no non-frivolous issues for appeal. Accordingly, we grant counsel’s
motion and dismiss this appeal.
                        ______________________________




                                         -2-